NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50035

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03130-BEN

  v.
                                                 MEMORANDUM *
TONI MACIEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Toni Maciel appeals from the 60-month sentence imposed following his

guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maciel contends that the district court erred by denying a minor role

adjustment under U.S.S.G. § 3B1.2(b). This argument is without merit. Contrary

to Maciel’s contention, the district court did not state that first-time courier drivers

could never qualify for a minor role adjustment, and the court did not err in

denying the adjustment here. See United States v. Rodriguez-Castro, 641 F.3d
1189, 1193 (9th Cir. 2011).

      AFFIRMED.




                                            2                                     12-50035